IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DOUGLAS D. KESSLER,                      : No. 67 WM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
MR. OVERMYER, SUPERINTENDENT             :
OF SCI FOREST, MR. JEFFREY               :
BURKETT, DISTRICT ATTORNEY FOR           :
JEFFERSON COUNTY,                        :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Motion for Summary Judgment and an Injunctive Order of Release are DENIED.